In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑1582  
TERRY  BOVEE,  
                                                              Plaintiff-­‐‑Appellant,  
                                          v.  

CLAUDIA  BROOM,  
                                                             Defendant-­‐‑Appellee.  
                          ____________________  

               Appeal  from  the  United  States  District  Court  
                        for  the  Southern  District  of  Illinois.  
          No.  10-­‐‑cv-­‐‑946-­‐‑DRH  —  David  R.  Herndon,  Chief  Judge.  
                          ____________________  

     ARGUED  OCTOBER  4,  2013  —  DECIDED  OCTOBER  9,  2013  
                  ____________________  

   Before   EASTERBROOK,   ROVNER,   and   WILLIAMS,   Circuit  
Judges.  
    EASTERBROOK,   Circuit   Judge.   The   parties   to   this   suit   are  
siblings.  Terry  Bovee  contends  that  his  sister  Claudia  Broom  
violated  the  due  process  clause  of  the  fourteenth  amendment  
when,   in   her   role   as   guidance   counselor   at   his   children’s  
school,  she  criticized  his  parenting  methods  and  called  him  a  
“bad   father.”   According   to   the   complaint,   this   alienated   his  
children’s  affections,  violating  his  fundamental  liberty  inter-­‐‑
No.  12-­‐‑1582                                                                        2  

est   in   familial   relations.   Acting   sua   sponte,   the   district   court  
dismissed   the   complaint   for   lack   of   subject-­‐‑matter   jurisdic-­‐‑
tion.  2011  U.S.  Dist.  LEXIS  145872  (S.D.  Ill.  Dec.  20,  2011),  re-­‐‑
consideration   denied,   2012   U.S.   Dist.   LEXIS   15314   (S.D.   Ill.  
Feb.  8,  2012).  
   A   dismissal   for   lack   of   federal   jurisdiction   is   without  
prejudice,   and   Broom   contends   that   the   order   therefore   is  
not   final   and   cannot   be   appealed.   Yet   in   what   sense   is   the  
order   not   “final”?   It   does   not   invite   an   amendment   of   the  
complaint;   instead   the   district   judge   said   that   the   case   does  
not  belong  in  federal  court.  
     Sometimes   the   phrase   “without   prejudice”   invites  
amendment,   and   then   an   appeal   would   be   premature—if,  
for   example,   the   district   judge   had   invited   the   parties   to  
supply   additional   details   about   the   parties’   citizenship   in   a  
diversity   suit.   But   when   used   in   connection   with   a   conclu-­‐‑
sive  jurisdictional  ruling  it  means  that  the  suit  is  over  in  fed-­‐‑
eral  court  even  if  hostilities  could  be  renewed  in  state  court.  
Further  litigation  in  a  district  court  would  be  blocked  by  the  
doctrine   of   issue   preclusion,   because   the   question   whether  
the  suit  comes  within  federal  jurisdiction  had  been  resolved.  
See   Carr   v.   Tillery,   591   F.3d   909   (7th   Cir.   2010)   (discussing  
different   meanings,   and   effects,   of   dismissal   without   preju-­‐‑
dice);   cf.   In   re   IFC   Credit   Corp.,   663   F.3d   315   (7th   Cir.   2011).  
We   hear   appeals   from   jurisdictional   dismissals   all   the   time.  
We   asked   Broom’s   counsel   at   oral   argument   if   any   court   of  
appeals  follows  the  rule  that  jurisdictional  dismissals  cannot  
be   appealed.   Counsel   was   unaware   of   such   a   decision,   and  
we  could  not  find  one.  Bovee’s  appeal  is  proper.  
   The   district   court   seems   to   have   assumed   that   any   com-­‐‑
plaint  that  fails  to  state  a  claim  on  which  relief  may  be  grant-­‐‑
3                                                                  No.  12-­‐‑1582  

ed  also  falls  outside  federal  subject-­‐‑matter  jurisdiction.  Long  
ago,   in   Bell   v.   Hood,   327   U.S.   678   (1946),   the   Supreme   Court  
explained  why  that  is  not  so.  If  failure  on  the  merits  equated  
to   a   lack   of   jurisdiction,   only   plaintiffs   could   get   effective  
judgments.  Whenever  defendants  prevailed,  the  court  would  
dismiss  on  jurisdictional  grounds  and  the  plaintiff  could  try  
again  in  some  other  court;  defendants  would  lose  the  protec-­‐‑
tion  of  their  victories.  
    Jurisdiction  is  established  when  the  complaint  narrates  a  
claim  that  arises  under  federal  law  (28  U.S.C.  §1331)  or  that  
satisfies   the   requirements   of   the   diversity   jurisdiction   (28  
U.S.C.   §1332).   Bovee’s   claim   arises   under   federal   law,   42  
U.S.C.   §1983,   because   the   defendant   acted   under   color   of  
state   law   (the   events   complained   of   happened   during  
Broom’s  public  employment)  and  the  plaintiff  asserts  a  vio-­‐‑
lation  of  rights  secured  by  federal  law  (in  this  case,  the  Con-­‐‑
stitution).  The  complaint  alleges  that  plaintiff  suffered  injury  
and  seeks  money  damages;  standing  to  sue  and  justiciability  
cannot  be  doubted.  
     The  Supreme  Court  has  held  that  a  constitutional  theory  
can  be  so  feeble  that  it  falls  outside  federal  jurisdiction  even  
though   all   formal   aspects   of   a   federal   claim   appear   to   have  
been  satisfied.  See,  e.g.,  Hagans  v.  Lavine,  415  U.S.  528  (1974);  
Goosby   v.   Osser,   409   U.S.   512   (1973).   A   complaint   may   be  
dismissed  when  the  claim  is  “‘essentially  fictitious,’  ‘wholly  
insubstantial,’   ‘obviously   frivolous,’   [or]   ‘obviously   without  
merit.’  The  limiting  words  ‘wholly’  and  ‘obviously’  have  co-­‐‑
gent  legal  significance.”  Hagans,  415  U.S.  at  537  (internal  cita-­‐‑
tions   omitted).   The   district   court   did   not   cite   Hagans   or   its  
predecessors  and  did  not  find  that  Bovee’s  claim  is  essential-­‐‑
ly  fictitious.  Maybe  it  could  have,  but  it  didn’t,  and  the  claim  
No.  12-­‐‑1582                                                                     4  

therefore   should   have   been   resolved   on   the   merits   rather  
than  tossed  for  lack  of  jurisdiction.  
    The  complaint  does  not  state  a  claim  on  which  relief  may  
be  granted  and  therefore  should  have  been  dismissed  under  
Fed.   R.   Civ.   P.   12(b)(6).   Bovee   contends   that   his   sister   de-­‐‑
famed  him.  The  suit  is  about  words,  and  only  words;  at  oral  
argument,  Bovee’s  lawyer  conceded  that  Broom  has  not  tak-­‐‑
en  any  official  act  adverse  to  his  interests.  She  told  his  chil-­‐‑
dren  that  she  thinks  their  father  a  bad  parent  and  left  them  
to  make  their  own  decisions.  That’s  simple  defamation.  And  
Paul   v.   Davis,   424   U.S.   693   (1976),   holds   that   defamation—
words   not   accompanied   by   any   other   official   action—does  
not  violate  the  due  process  clause.  
       Bovee,   whose   briefs   do   not   attempt   to   distinguish   Paul,  
appears  to  believe  that,  if  defamation  causes  an  intra-­‐‑family  
injury,  then  an  injured  parent  has  a  constitutional  claim.  He  
does  not  have  any  support  for  this  proposition,  which  Chris-­‐‑
tensen   v.   Boone   County,   483   F.3d   454,   464   (7th   Cir.   2007),   re-­‐‑
jects.   Broom   relied   on   Christensen;   Bovee   has   ignored   our  
holding  (though  he  does  cite  a  different,  and  irrelevant,  pas-­‐‑
sage  in  Christensen).  That  is  not  responsible  litigation;  a  law-­‐‑
yer  looks  undignified  with  his  head  in  the  sand.  See  Gonza-­‐‑
lez-­‐‑Servin  v.  Ford  Motor  Co.,  662  F.3d  931  (7th  Cir.  2011).  The  
belief   that   ostriches   stick   their   heads   in   the   sand   to   avoid  
seeing  danger  is  a  canard.  Lawyers  shouldn’t  do  it  either.  
       Paul   and   Christensen   are   dispositive.   Siblings   dissatis-­‐‑
fied   with   each   other’s   methods   of   child   rearing   must   find   a  
means   other   than   federal   litigation   to   address   their   differ-­‐‑
ences.  The  judgment  of  the  district  court  is  modified  to  be  on  
the   merits,   dismissing   this   suit   with   prejudice.   As   so   modi-­‐‑
fied,  the  judgment  is  affirmed.